DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 35-36, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 24 and 35 at line 3 and claim 40 at line 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 25 and 36 are rejected as indefinite for the recitation of “further comprising creating an incision using a posterior iliac spine as a landmark and inserting a reamer through the incision such that the reamer can ream the surgical pathway” in lines 1-3.  It is unclear if this is meant to be a method step describing the creation of a new pathway or if the creating incision .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (US Patent Pub. 20140012340A1) in view of Ainsworth et al (US Patent 8167947B2) and Kuslich et al (US Patent 5458638).
Beck discloses a method for treating a sacro-iliac joint between a sacrum and an ilium (sacro-iliac joint implant system and method, Fig. 6-19).  Specifically in regards to claim 21, Beck discloses providing an implant (132), the implant comprising a body (138) including a proximal portion (end with 140) and a distal tip (end with 134), an outer surface of the body including a thread (144) having a trailing edge disposed perpendicular to the outer surface and a leading edge disposed transverse to the outer surface, the body (138) having a maximum length defined by a distance from an end surface (137) of the proximal portion (end with 140) to an end surface (134) of the distal tip (end with 134), the thread (144) extending the maximum length such that the body (138) is fully threaded, the body (138) defining a longitudinal cavity (142) 
 Ainsworth discloses a method for treating a joint.  Specifically in regards to claim 21, Ainsworth discloses an implant (500) comprising a body including a proximal portion (end with 548,536) and a distal tip (508), wherein the proximal portion (end with 548,536) including an 
Kuslich discloses a method for treating a joint.  Specifically in regards to claim 21, Kuslich discloses an implant (10) comprising a body (12) including a proximal portion (end with 46) and a distal tip (end to which 18 is attached), the body (12) defining a longitudinal cavity (24) and a plurality of openings (32) in communication therewith, the lateral openings (32) extending through the threads of the body (12) , and wherein the longitudinal cavity (24) has a diameter from the distal tip (end to which 18 is attached) to the hexagon shaped cavity (46) that is greater than a diameter of the hexagon shaped cavity (46) (Fig. 1,3-4, and 6; and Col 3 lines 60-65, Col. 4 lines 6-13, Col. 5 lines 18-42)., Col. 6 line 62-Col. 7 line 12).  It would have been 
In regards to claim 22, Beck discloses wherein the surgical pathway (E) is reamed from a posterior approach (abstract, Page 1 Para. [0006]-[008], and claim 1).
In regards to claim 23-24, Beck discloses wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the sacrum (S) until at least one surface of the implant (132) is flush with the ilium (I) and the implant (132) is docked with the sacrum (S), and wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the sacrum (S) until the end surface (137) of the proximal portion (end with 140) is disposed in substantially flush alignment with an outer surface of the ilium (I) (Fig. 12-13; and Page 5 Para. [0061]).
In regards to claim 25, Beck discloses creating an incision using a posterior iliac spine as a landmark and inserting a reamer (54) through the incision such that the reamer (54) can ream the surgical pathway (Fig. 6-9; and Page 1 Para. [0007]-[0008], page 2 Para. [0030], Page 5 Para. [0055],[0059], and claims 3, 16, 20).
In regards to claim 26, Beck discloses wherein the surgical pathway (E) extends through a thickness of the ilium (I) defined by opposite first and second outer surfaces of the ilium (I) (Fig. 10; and Page 5 Para. [0059]).
In regards to claim 27-28, Beck discloses inserting a graft into the implant (132), wherein inserting the graft comprises packing the graft within the implant (132), and where the graft is 
In regards to claim 29, Beck discloses inserting a graft (46) into the implant (132), where the graft is bone graft material, and inserting the graft comprises inserting the bone graft material into the longitudinal cavity such that the graft exits the longitudinal cavity through the lateral openings (148) (Beck recites that the graft is autograft and/or allograft that can be inserted into a cannula of the screw.) (Page 2 Para. [0032], Page 3 Para. 44, Page 4 Para. [0045], Page 5 Para. [0060], and Page 6 Para. [0068]).
In regards to claim 30, Beck in view of Ainsworth and Kuslich describe a method for treating a sacro-iliac joint between a sacrum and an ilium as recited above.  However, they are silent as to the implant being advanced through the pathway along a guidewire.  Beck in a separate embodiment shown in Fig. 1-5 discloses wherein the implant (32) is advanced along the surgical pathway to the ilium along a guidewire (50) (Beck discloses that the cannula 42 in screw 32 can be used to pass a guidewire there through.) (Fig. 1-5, Page 4 para. [0044]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying longitudinal cavity (142) through the body of the screw (132) of Beck embodiment shown in Fig. 14-19 to allow a guidewire there through as taught in Beck embodiment shown in Fig. 1-5  in order to ensure that the implant is properly placed and guided to the surgical location.

In regards to claim 31, Beck discloses a method for treating a sacro-iliac joint between a sacrum and an ilium (sacro-iliac joint implant system and method, Fig. 6-19).  Specifically, Beck 
 Ainsworth discloses a method for treating a joint.  Specifically in regards to claim 31, Ainsworth discloses an implant (500) comprising a body including a proximal portion (end with 548,536) and a distal tip (508), wherein the proximal portion (end with 548,536) including an inner surface and a uniform diameter, the inner surface including a first mating surface (surface with 548) engageable with a first instrument surface and a second mating surface (surface of 536) engageable with a second instrument surface, the first mating surface (surface with 548) including a threaded inner surface (548) of the proximal portion (end with 548,536) and the second mating surface (536) defining a hexagonal cross section of the proximal portion (end with 548,536), wherein the second mating surface (surface with 536) is positioned between the first mating surface (surface with 548) and the distal tip (508) (Fig. 5a-5c; and Col. 17 line 51-64, Col. 18 line1-8,49-67, and Col. 19 lines 6-10.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal portion of the screw (132) of Beck to have a first threaded mating surface as taught in Ainsworth in order to have a means to be able to use a tool to extract the screw should resizing be needed, and the use of left-handed threads is preferred as this allows the extraction of the engaged right-handed threads of the rod to be disengaged by rotating the extraction tool in the normal counterclockwise 
Kuslich discloses a method for treating a joint.  Specifically in regards to claim 31, Kuslich discloses an implant (10) comprising a body (12) including a proximal portion (end with 46) and a distal tip (end to which 18 is attached), the body (12) defining a longitudinal cavity (24) and a plurality of openings (32) in communication therewith, the lateral openings (32) extending through the threads of the body (12) , and wherein the longitudinal cavity (24) has a diameter from the distal tip (end to which 18 is attached) to the hexagon shaped cavity (46) that is greater than a diameter of the hexagon shaped cavity (46) (Fig. 1,3-4, and 6; and Col 3 lines 60-65, Col. 4 lines 6-13, Col. 5 lines 18-42)., Col. 6 line 62-Col. 7 line 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the longitudinal cavity (142) through the body of the screw (132) of Beck to have a larger diameter than the tool mating cavity as taught in Kuslich in order to have a larger cavity into which bone chips can infiltrate as a result of the screw being screwed into place and still allow for graft material placement therein (Col. 6 line 62-Col. 7 line 4).
In regards to claim 32, Beck discloses wherein the agent comprises bone growth promoting material (Page 4 Para. [0047] and Page 6 Para. [0068]). 
In regards to claim 33, Beck discloses wherein the reaming of the surgical pathway (E) comprises reaming through a thickness of the ilium (I) (Fig. 10; and Page 5 Para. [0059]).
In regards to claim 34-35, Beck discloses wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the sacrum (S) until a surface of the implant (132) is flush with the ilium (I) and the implant (132) is docked with the sacrum (S), and wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the 
In regards to claim 36, Beck discloses creating an incision using a posterior iliac spine as a landmark and inserting a reamer (54) through the incision such that the reamer (54) can ream the surgical pathway (Fig. 6-9; and Page 1 Para. [0007]-[0008], page 2 Para. [0030], Page 5 Para. [0055],[0059], and claims 3, 16, 20).
In regards to claim 37, Beck discloses wherein the surgical pathway (E) is reamed from a posterior approach (abstract, Page 1 Para. [0006]-[008], and claim 1).
In regards to claim 38, Beck discloses wherein the graft (46) is bone graft material (Beck recites that the graft is autograft and/or allograft that can be inserted into a cannula of the screw.) (Page 2 Para. [0032]).
In regards to claim 39, Beck discloses wherein inserting the graft (46) comprises inserting the graft into the longitudinal cavity such that the graft exits the longitudinal cavity through the lateral openings (148) (Beck recites that the graft is autograft and/or allograft that can be inserted into a cannula of the screw.) (Page 2 Para. [0032], Page 3 Para. 44, Page 4 Para. [0045], Page 5 Para. [0060], and Page 6 Para. [0068]).

In regards to claim 40, Beck discloses a method for treating a sacro-iliac joint between a sacrum and an ilium (sacro-iliac joint implant system and method, Fig. 6-19).  Specifically, Beck discloses providing an implant (132), the implant comprising a body (138) including a proximal portion (end with 140) and a distal tip (end with 134), an outer surface of the body including a thread (144) having a trailing edge disposed perpendicular to the outer surface and a leading 
 Ainsworth discloses a method for treating a joint.  Specifically in regards to claim 40, Ainsworth discloses an implant (500) comprising a body including a proximal portion (end with 548,536) and a distal tip (508), wherein the proximal portion (end with 548,536) including an inner surface and a uniform diameter, the inner surface including a first mating surface (surface with 548) engageable with a first instrument surface and a second mating surface (surface of 536) engageable with a second instrument surface, the first mating surface (surface with 548) including a threaded inner surface (548) of the proximal portion (end with 548,536) and the second mating surface (536) defining a hexagonal cross section of the proximal portion (end with 548,536), wherein the second mating surface (surface with 536) is positioned between the first mating surface (surface with 548) and the distal tip (508) (Fig. 5a-5c; and Col. 17 line 51-64, Col. 18 line1-8,49-67, and Col. 19 lines 6-10.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal portion of the screw (132) of Beck to have a first threaded mating surface as taught in Ainsworth in order to have a means to be able to use a tool to extract the screw should resizing be needed, and the use of left-handed threads is preferred as this allows the extraction of the engaged right-handed 
Kuslich discloses a method for treating a joint.  Specifically in regards to claim 40, Kuslich discloses an implant (10) comprising a body (12) including a proximal portion (end with 46) and a distal tip (end to which 18 is attached), the body (12) defining a longitudinal cavity (24) and a plurality of openings (32) in communication therewith, the lateral openings (32) extending through the threads of the body (12) , and wherein the longitudinal cavity (24) has a diameter from the distal tip (end to which 18 is attached) to the hexagon shaped cavity (46) that is greater than a diameter of the hexagon shaped cavity (46) (Fig. 1,3-4, and 6; and Col 3 lines 60-65, Col. 4 lines 6-13, Col. 5 lines 18-42)., Col. 6 line 62-Col. 7 line 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the longitudinal cavity (142) through the body of the screw (132) of Beck to have a larger diameter than the tool mating cavity as taught in Kuslich in order to have a larger cavity into which bone chips can infiltrate as a result of the screw being screwed into place and still allow for graft material placement therein (Col. 6 line 62-Col. 7 line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775